       Case 1:12-cv-06758-LAP Document 92 Filed 03/10/20 Page 1 of 2

                                                                                                                 .,,_
                                                noa
                                                1-. 1• , "' ·,rr
                                                         ~~-/"I,.     .    .
UNITED STATES DISTRICT COURT                    cl  c-e··1• ,, , , , ,· .,, ·. ,,. , . ,._! v, 1',"J    nr.
                                                l~ ..i.                                           ,. ..,:C.,LJ
SOUTHERN DISTRICT OF NEW YORK
                                                DOC tt                                                            .
ANU ALLEN,                                      DATE fTi~f:.ii3~
                                                         ..-. ,  '
                                                                                     i~--i} D.;}_ "D              .
                    Plaintiff,
                                              12 Civ. 6758 (LAP)
 -against-
                                                             ORDER
 CHANEL, INC. ,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     As set forth in Ms. Allen's letter dated January 10, 2020

(dkt. no. 86), apparently as a result of mischief by her

attorney, she has been made to appear at best manipulative and

at worst dishonest in the handling of her departure from Chanel.

As also detailed in the letter, this situation has made it very

difficult for Ms. Allen to obtain employment.                 She has requested

that the case be sealed, and counsel for Chanel has indicated

that it takes no position to Plaintiff's motion to seal.                                   In

light of the difficulty Ms. Allen is experiencing in finding

employment because of the allegations of the case, the Clerk of

the Court shall seal the entire docket in this action together

with this order.

     Ms. Allen is directed to inform the Court annually on or

about March 10 as to whether further sealing is required.




                                    1
         Case 1:12-cv-06758-LAP Document 92 Filed 03/10/20 Page 2 of 2



     The Clerk of the Court shall mail a copy of this order to

Ms. Allen.

     SO ORDERED.

Dated:       New York, New York
             March 10, 2020


                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
